MEMORANDUM
BAILEY, J.
The proceedings for the appointment of trustees in this ease were summary in character under the provisions of the statute and the provisions of the statute must be strictly followed. The rule laid upon the defendants, while original process, is not a subpoena, and is in form more like a summons at law. The return day under the rule is the tenth day after service, under a subpoena the defendant has twenty days within which to answer.
I do not think therefore that the provisions of Equity Rule 23, Section 4, apply to the service of a rule issued under the provisions of Section 534 et seq. of the Code, and the motion to vacate the decree appointing trustees will be sustained.